Citation Nr: 1333830	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  04-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for bilateral elbow and wrist disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had honorable active service from September 1994 to September 6, 1998.  The Veteran's service from September 7, 1998 to September 2001 was under other than honorable conditions due to civilian conviction of a felony involving moral turpitude, and is a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in March 2007.  

By rating action in November 2004, the RO denied service connection for a left shoulder disability.  A notice of disagreement was received in February 2004 and a statement of the case was promulgated in April 2006.  However, the Veteran did not perfect an appeal for this issue.  Accordingly, this issue is not in appellate status and cannot be addressed in this decision.  


FINDINGS OF FACT

1.  The Veteran's neck problems were first manifested during his period of other than honorable service, and is a bar to VA benefits.  

2.  There is no credible evidence of a causal or etiological relationship between the Veteran's current hemorrhoids, low back pain and bilateral wrist and elbow symptoms and his active military service.  


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is barred by operation of law.  38 U.S.C.A. §§ 5103A, 5107, 5303 (West 2002); 38 C.F.R. § 3.12(d)(3) (2013).  

2.  The Veteran does not have hemorrhoids due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013).  

3.  The Veteran does not have a lumbar spine disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013).  

4.  The Veteran does not have a bilateral elbow and wrist disability due to disease or injury which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Veteran first received content complying VCAA notice by means of a post-adjudicatory RO letter dated October 2011.  This letter, in addition to fulfilling all general content requirements under the VCAA, also notified the Veteran of alternative means of evidence to substitute for claimed missing service treatment records (STRs).  This timing deficiency of this notice was cured with readjudication of the claims in the October 2012, December 2012 and February 2013 supplemental statements of the cases (SSOCs).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  There is no argument that there exists any error in the accomplishment of the duty to notify.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished to the extent possible, and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that all available STRs and state prison medical records have been obtained and associated with the claims file to the extent possible.  The Board also reviewed the Veteran's Virtual VA electronic medical records.  

The Veteran has claimed that VA has not obtained all of his prison medical records, and that VA "has not taken the prison medical department's procedures at face value for receiving treatment."  See Statement received in October 2012.  Here, VA has processed the Veteran's authorization to obtain records.  The Veteran has not described any specific medical records which are missing which would be pertinent to the appeal, other than a generalized assertion that 3 years worth of treatment are missing.  He holds the ultimate burden for submitting any records not in the possession of a federal agency, and has had ample time to produce any records which he believes are missing.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining private records.

The Veteran claims that STRs for his period of service in Bosnia are missing.  VA has made several attempts to obtain any outstanding STRs during the Veteran's service in Bosnia from January to July 1996.  A response from the National Personnel Records Center (NPRC) in October 2008 was to the effect that all STRs had been sent to VA, and that there were no additional records.  The Board is unaware of any other facilities which may hold the claimed missing records.

The AMC also made several attempts to schedule the Veteran for a VA examination at VA facilities and at the prison where he is incarcerated.  The AMC was notified by VAMC Loma Linda in March 2010 that the state prison does not allow VA access to examine incarcerated Veteran's.  The AMC then attempted to have the Veteran examined by prison medical personnel.  A Department of Corrections and Rehabilitation medical note, dated in August 2012, indicated that the Veteran was scheduled for an examination by a primary care provider at the prison where he was incarcerated, but that the physician was subsequently advised by his supervisors that they were not authorized to perform outside examinations, and the scheduled examination was canceled.  

In September 2012, the AMC made formal findings that the Veteran's STRs from January to July 1996 were unavailable, and that a VA examination could not be conducted at the state prison where the Veteran was incarcerated or at a VA facility.  The Veteran was notified of the formal findings in a supplemental statement of the case (SSOC) promulgated in October 2012.  

The Veteran's representative has argued that "VA has not put forth their best effort in trying to coordinate with the prison officials in scheduling the required examinations per the Board's remand order."  The Veteran has argued that the Board should legally compel a state department of corrections for allowing or providing an examination.

A September 2012 RO Memorandum documents multiple steps taken by the RO to attempt to schedule the Veteran for examination.  In the opinion of the Board, the RO and AMC's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  Bolton v. Brown, 8 Vet. App. 185 (1995); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board has specifically considered whether VA's duty to assist could be accomplished with claims folder review only.  However, on the particular facts of this case, the Board finds that medical examination would be necessary to provide a non-speculative opinion.  First, the Veteran's description of symptomatology is inconsistent and unreliable.  For example, the Veteran's STRs include his description of the onset of neck pain during his period of service which cannot be recognized as valid for VA disability compensation purposes.  With respect to his claimed back pain, the Veteran's own statements allege either chronic pain since 1998, since 1996 or intermittent pain since 1993 which is a significant discrepancy.  He has not specifically described the frequency, duration and recurrence of hemorrhoids since service.  Additionally, the medical evidence does not establish conclusive diagnostic impressions of his back pain other than "lumbago" or his bilateral wrist and elbow pain other than bilateral elbow pain likely secondary to overuse.

In this context, the Board finds that actual examination with a more detailed description of symptoms by the Veteran to the examiner is necessary in order to evaluate these claims, including the benefit from an examiner to determine whether the Veteran's descriptions were consistent with the evidentiary record and whether there would be a medical reason to accept the Veteran's contentions based upon his interview and examination findings.  Thus, the Board finds that an opinion based upon claims folder review only could not reasonably substantiate these claims without resorting to speculation.

Under the circumstances, the Board finds that the AMC has substantially complied with the remand orders and that no further action is necessary in this regard.  See 38 C.F.R. § 3.655 (2012); see also, D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An alternative method of establishing the second and third Shedden elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

When service records are missing, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

VA regulations pertaining to the character of discharge provides, in pertinent part, that if a former service member did not die in service, pension, compensation or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  38 C.F.R. § 3.12(a).  

A discharge or release from service because of an offense involving moral turpitude which includes, generally, conviction of a felony, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(3).  

Discussion & Analysis

Initially, it should be noted that in April 2000, the Veteran was convicted of a crime involving moral turpitude and was sentenced to 15 years to life in prison.  A VA administrative decision in November 2002, found that the Veteran's service from September 7, 1994 to September 6, 1998 was under honorable conditions, but that his service from September 7, 1998 to September 14, 2001 was under other than honorable conditions.  A final March 2007 Board decision upheld the RO's administrative decision.

Because the Veteran's conviction involved a crime of moral turpitude, his discharge is considered to have been under dishonorable conditions and is a bar for any disabilities determined to be service-connected for the period September 7, 1998 to September 14, 2001.  

The Veteran contends that he was treated for back problems and hemorrhoids while he was deployed to Bosnia in 1996, and believes that his STRs for his period of deployment were never associated with his claims file.  He describes these conditions as being caused by an instance of bending over a tri-wall while pulling a heavy mail parcel that were treated in "field conditions" and not formally documented.  He claimed being prescribed Preparation H by a physician.

The Veteran also contends that he was treated for bilateral elbow and wrist problems on numerous occasions in service, and that he has had chronic problems ever since.  The Veteran argues that, while he suffered a neck injury in an automobile accident in February 1999 during his less than honorable period of service, his symptoms were present prior to the accident.  He argues, therefore, that the accident merely aggravated an already existing neck disability, and that service connection should be established for a neck disability.  

In support of his claim, the Veteran has submitted witness statements describing personal knowledge of his pain symptoms.  The earliest observation occurred in approximately 2004.

Concerning the claim for a neck disability, the STRs showed that the Veteran was seen for spasms in the left trapezius after returning from leave in February 1999.  At that time, the Veteran reported a six week history of neck pain but denied any history of trauma.  The assessment was left trapezius spasms - probably due to overuse or change in sleeping habits while on leave.  The STRs showed that the Veteran was seen for left trapezius spasms following a automobile accident a week after his initial visit in February 1999.  X-ray studies of the cervical spine were normal and showed no evidence of fracture or dislocation.  The assessment was left trapezius spasms, aggravated by whiplash.  Prior to the Veteran's initial treatment in February 1999, the STRs did not show any complaints, treatment or abnormalities referable to any neck problems or trapezius spasms.  

In this case, the STRs showed that the Veteran's neck problems (left trapezius spasms) was first manifested during his period of other than honorable service.  Therefore, his claim of service connection for any associated residual disability is barred by operation of law.  While the records confirms the Veteran's assertion that he had neck problems prior to the automobile accident in February 1999, they had been present for only six weeks, which would place the onset of symptoms to sometime in late December 1998 or early January 1999.  In either case, the record showed the onset of his neck problems was during his period of other than honorable service.  

To the extent that the Veteran argues that his neck problems started prior to September 7, 1998, the Board places greater probative weight to his statements made to examiners in February 1999 which placed on the onset of his symptoms after this time period as it is contemporaneous in time to the period at issue and was made in the context of obtaining appropriate treatment for that same disability.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

As the Veteran's service from September 7, 1998 to September 2001 was under other than honorable conditions and is a bar to VA compensation benefits, service connection for any disability incurred during that period is prohibited by law.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d)(3) (2013).  

As to the remaining issues, the STRs showed that the Veteran was provided with an ointment for an outside (external) hemorrhoid while on deployment in June 1996, and was seen for non-traumatic pain in both wrists on two occasions in January 1998.  The assessments on the two visits in January 1998 included bilateral wrist sprain secondary to overuse, and probable tenosynovitis, secondary to overuse.  The STRs showed the Veteran was seen for cramping and burning sensation over the ulnar portion of the right elbow and forearm in August 1995, and for bilateral elbow pain 10 days later in August 1995.  Other than some tenderness along the edge of the radius, all clinical findings were negative.  The Veteran had full range of motion in both elbows and no neurologic abnormalities.  The assessment on the initial visit was ulnar irritation with motion.  On the second visit, the Veteran was given forearm splints, secondary to repetitive trauma on the job, and was placed on light duty from lifting more than 20 pounds for one week.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any elbow, wrist or low back problems or hemorrhoids in service.  

On post-deployment examinations in July 1996, the Veteran denied that he had any conditions that limited his ability to perform his primary military job.  Other than possible dyspepsia, the examiner indicated that there were no other health problems, and that the Veteran denied any injuries or any problems with his extremities.  

The records showed that the Veteran has been incarcerated in a state prison since April 2000.  The prison medical records showed that he was seen for low back pain periodically since December 2001, and include assessments of lumbago and low back pain.  The Veteran described a history of intermittent back pain since service.  In August 2002, he described chronic low back pain of 4 years duration.  In February 2004, he described low back pain which had been "off & on 9 years."  X-ray studies of the Veteran's lumbosacral spine in March 2002 and October 2003 were negative.  The records showed treatment for left wrist pain in February 2004, for right elbow pain in April 2004, and for bilateral elbow pain in April 2007.  An April 2009 assessment included bilateral elbow pain most likely secondary to overuse.  The Veteran was seen for internal hemorrhoids in March 2010.  

As noted above, the Board remanded the appeal in March 2007, for the specific purpose of obtaining a VA examination to determine the nature and etiology of the Veteran's disabilities.  The RO made several attempts to schedule the Veteran for an examination at a VA facility and at the prison where he is currently incarcerated, but was notified that the prison system did not allow VA medical personnel access to examine prisoners and was not authorized to conduct in-house examinations for outside purposes.  

At this point, the Board notes that VA regulations provide, in pertinent part, that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  In this case, while the Veteran's failure to report for a VA examination was due to circumstances beyond his control, the Board is, nonetheless, compelled to adjudicate his claim based on the current evidence of record.  

Also as noted above, the Veteran's description of symptomatology is inconsistent and unreliable.  The Veteran described to prison examiners to having chronic low back pain since 1998 or having intermittent pain since 1993 which is a significant discrepancy.  The year 1998 is significant as the Veteran cannot be awarded compensation benefits for any disability incurred after September 7, 1998.  Notably, the Veteran alleges on appeal the incurrence of a back disability in 1996 which does not correlate in time frame to his descriptions to the prison examiners.  He has also not provided very specific detail regarding the frequency, duration and recurrences of his claimed disabilities during and after service.  

In this context, the Veteran's STRs shows that the Veteran was treated for a single external hemorrhoid in June 1996 and was next treated for an internal hemorrhoid in 2010.  In 2010, the Veteran described his hemorrhoid as being "re-activated" from one he had from service.  The Board is not competent to render a medical opinion as to the nature and etiology of the Veteran's current hemorrhoid, nor has the Veteran provided any evidence showing a causal connection between his current internal hemorrhoid and the single external hemorrhoid some 14 years earlier.  Without an examination or medical opinion showing a causal relationship between the single episode in service and his current hemorrhoids, there is no basis for a favorable disposition of this matter.  

Similarly, with respect to the claim for a bilateral elbow and wrist disability, while the STRs showed treatment for bilateral elbow pain twice in August 1995, and for a probable wrist sprain twice in January 1998, there was no diagnostic evidence of a fracture or other pertinent abnormalities in service.  The current evidence of record showed treatment for left wrist pain in April 2004, right elbow pain in April 2007, and for bilateral elbow pain April 2009.  Notably, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).

In this case, the Board cannot determine the nature and etiology of the Veteran's pain complaints as no conclusive diagnosis was offered on any of the prison medical records for the Veteran's post-service complaints.  Without a current diagnosis or a medical opinion relating the Veteran's current bilateral elbow and wrist problems to service, there is no basis for a favorable disposition of the Veteran's appeal.  

Finally, with respect to the claim for a low back disability, the Board notes that the Veteran asserted that he was treated for back problems while he was deployed to Bosnia in 1996.  Yet, as stated above, the Veteran has alternatively reported the onset of back problems in 1993 and 1998.  On a post deployment evaluation in July 1996, the Veteran denied that he suffered any injuries during his deployment and had no problems with his extremities.  There is simply no reliable source of information concerning this disability.  Furthermore, his postservice medical records show no radiographic evidence of abnormality and reflect a non-definitive assessment as lumbago.  There is no competent medical evidence relating any current low back disability to service.  

While the Veteran is competent to describe the symptoms he has experienced, the etiology of any current disability may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no credible evidence of a low back disability in service or arthritis within one year of discharge from service, and no competent medical evidence of record suggesting a connection between any claimed low back, bilateral elbow and wrist disability or hemorrhoids and service, the record affords no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for these disabilities is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for a cervical spine disability is denied.  

Service connection for hemorrhoids is denied.  

Service connection for a lumbar spine disability is denied.  

Service connection for a bilateral elbow and wrist disability is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


